                                                           Case 4:17-cv-04405-HSG Document 448 Filed 01/15/21 Page 1 of 3



                                                      1   THOMAS P. STEINDLER (Pro Hac Vice)
                                                          tsteindler@mwe.com
                                                      2   PAUL M. SCHOENHARD (Pro Hac Vice)
                                                          pschoenhard@mwe.com
                                                      3   MICHAEL S. NADEL (Pro Hac Vice)
                                                          mnadel@mwe.com
                                                      4   IAN B. BROOKS (Pro Hac Vice)
                                                          ibrooks@mwe.com
                                                      5   JENNIFER ROUTH (Pro Hac Vice)
                                                          jrouth@mwe.com
                                                      6   DAVID MLAVER (Pro Hac Vice)
                                                          dmlaver@mwe.com
                                                      7   MCDERMOTT WILL & EMERY LLP
                                                          500 N. Capitol St., N.W.
                                                      8   Washington, DC 20001
                                                          Tel: (202) 756-8000
                                                      9   Fax: (202) 756-8087
                                                     10   WILLIAM G. GAEDE III (SBN: 136184)
                                                          wgaede@mwe.com
                                                     11   MCDERMOTT WILL & EMERY LLP
M C D ERMOTT W ILL & E MERY LLP




                                                          275 Middlefield Road, Suite 100
                                                     12   Menlo Park, CA 94025
                                  ATTORNEYS AT LAW




                                                          Tel: (650) 815-7400
                                                     13   Fax: (650) 469-1470
                                                     14   SARAH CHAPIN COLUMBIA (Pro Hac Vice)
                                                          scolumbia@mwe.com
                                                     15   MCDERMOTT WILL & EMERY LLP
                                                          200 Clarendon Street, Floor 58
                                                     16   Boston, MA 02116-5021
                                                          Tel: (617) 535-4074
                                                     17   Fax: (617) 535-3800
                                                     18   Attorneys for Defendant
                                                          Novartis Pharmaceuticals Corporation
                                                     19
                                                                                   UNITED STATES DISTRICT COURT
                                                     20                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                        OAKLAND DIVISION
                                                     21
                                                          PLEXXIKON INC.,                              CASE NO. 4:17-cv-04405-HSG
                                                     22
                                                                          Plaintiff,                   JOINT STIPULATION REGARDING
                                                     23                                                TRIAL; ORDER
                                                               v.
                                                     24                                                Ctrm: 2 – 4th Floor
                                                          NOVARTIS PHARMACEUTICALS                     Judge: Honorable Haywood S. Gilliam, Jr.
                                                     25   CORPORATION,
                                                     26                   Defendant.
                                                     27

                                                     28

                                                                                                               JOINT STIPULATION REGARDING TRIAL
                                                                                                 -1-
                                                                                                                           CASE NO. 4:17-CV-04405-HSG
                                                            Case 4:17-cv-04405-HSG Document 448 Filed 01/15/21 Page 2 of 3



                                                      1           Plaintiff Plexxikon Inc. (“Plaintiff”) and Defendant Novartis Pharmaceuticals Corporation
                                                      2   (“Defendant”) (collectively, “the Parties”) by and through their respective counsel of record,
                                                      3
                                                          hereby stipulate and request as follows:
                                                      4
                                                                  WHEREAS, the Parties are prepared to proceed with a jury trial on July 12, 2021, subject
                                                      5
                                                          to health and safety concerns as may exist at that time; and
                                                      6

                                                      7           WHEREAS, the Plaintiff is not prepared to waive its right to a jury trial at this time;

                                                      8           NOW, THEREFORE, the Parties stipulate and agree as follows:

                                                      9           A two-week jury trial will be held in the above-captioned case beginning on July 12,
                                                     10
                                                          2021.
                                                     11
M C D ERMOTT W ILL & E MERY LLP




                                                                  The pre-trial conference will be held on June 8, 2021 at 3 p.m.
                                                     12
                                  ATTORNEYS AT LAW




                                                     13

                                                     14   Dated: January 14, 2021                            Respectfully submitted,
                                                     15                                                      McDERMOTT WILL & EMERY LLP
                                                     16

                                                     17                                                      By: /s/ Thomas P. Steindler
                                                                                                                Thomas P. Steindler
                                                     18
                                                                                                                 Attorneys For Defendant
                                                     19                                                          Novartis Pharmaceuticals Corporation
                                                     20   Dated: January 14, 2021                            Respectfully submitted,
                                                     21                                                      DURIE TANGRI LLP
                                                     22

                                                     23                                                      By: /s/ Daralyn J. Durie
                                                                                                                Daralyn J. Durie
                                                     24
                                                                                                                 Attorneys For Plaintiff
                                                     25                                                          Plexxikon, Inc.
                                                     26

                                                     27

                                                     28

                                                                                                                     JOINT STIPULATION REGARDING TRIAL
                                                                                                       -2-
                                                                                                                                 CASE NO. 4:17-CV-04405-HSG
                                                            Case 4:17-cv-04405-HSG Document 448 Filed 01/15/21 Page 3 of 3



                                                      1                                       FILER’S ATTESTATION
                                                      2
                                                                   Pursuant to Civil L. R. 5-1(i)(3), the undersigned attests that all parties have concurred in
                                                      3   the filing of this document.
                                                      4   Dated: January 14, 2021                             Respectfully submitted,
                                                      5                                                       McDERMOTT WILL & EMERY LLP
                                                      6

                                                      7                                                       By: /s/ Thomas P. Steindler
                                                                                                                 Thomas P. Steindler
                                                      8
                                                                                                                  Attorneys For Defendant
                                                      9                                                           Novartis Pharmaceuticals Corporation
                                                     10

                                                     11
M C D ERMOTT W ILL & E MERY LLP




                                                                                                                 ORDER
                                                     12   PURSUANT TO STIPULATION, IT IS SO ORDERED
                                  ATTORNEYS AT LAW




                                                     13

                                                     14
                                                          Dated: 1/15/2021                                       By:
                                                     15                                                           HAYWOOD S. GILLIAM, JR.
                                                                                                                  United States District Judge
                                                     16

                                                     17

                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                                                                                      JOINT STIPULATION REGARDING TRIAL
                                                                                                       -3-
                                                                                                                                  CASE NO. 4:17-CV-04405-HSG
